United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3131
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Thomas S. Boothe,                       *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: April 12, 2007
                                Filed: June 27, 2007
                                 ___________

Before WOLLMAN, BEAM, and COLLOTON, Circuit Judges.
                          ___________

BEAM, Circuit Judge.

      Thomas Boothe appeals the forty-one month sentence imposed by the district
     1
court, following his conviction for wire fraud. We affirm.

I.    BACKGROUND

       Boothe's wire fraud conviction stems from a scheme to steal and sell airplane
parts and electronic equipment from his employer, Raytheon. When Boothe was

      1
       The Honorable George Howard, Jr., now deceased, United States District
Judge for the Eastern District of Arkansas.
given a promotion, he was directed by senior management to dispose of certain parts.
In the midst of this process, Boothe noticed numerous items that were marketable, and
took those items from Raytheon's premises for sale. He later found additional
obsolete items in Raytheon inventory rooms and he also removed those items from
Raytheon in order to sell them as his own. Over time he removed and resold airplane
parts that, in sum, had originally been worth over one million dollars.2 Boothe set up
a separate company and used the internet to resell the parts. When Raytheon
discovered that parts had been stolen and resold by Boothe, he was terminated. When
confronted by authorities about the scheme, Boothe admitted wrongdoing and pleaded
guilty to wire fraud.

       At sentencing, Boothe received a two-level enhancement for abusing a position
of trust, and a reduction for acceptance of responsibility. Largely due to the sixteen
level enhancement for an intended loss of over one million dollars, his resulting range
was forty-one to fifty-one months. Boothe's counsel advocated for an extraordinary


      2
       Although the record is not entirely clear due to the guilty plea, it appears to us
that most, if not all, of the parts that Boothe stole were either obsolete, or intended for
disposal. Presentence Investigation Report ¶ 9 (PSI). In light of this, we question
whether the value of these parts should have been placed at the amount Raytheon
originally paid for them. Tr. of Waiver of Indictment/Change of Plea Hr'g at 13,
United States v. Boothe, No. 4:05CR00334(1) (Dec. 15, 2005) ("Raytheon had spent
$1,198,063.25 on the equipment."). It seems doubtful that original purchase price
equates to the fair market value, or even replacement value, of parts that were
abandoned, or otherwise no longer in use. See United States Sentencing Guidelines
Manual § 2B1.1, cmt. n.3(C)(i).

       The plea agreement and change of plea transcript both indicate that the amount
of loss was under dispute and would be argued to the court at sentencing. Tr. of Plea
Hr'g at 11; Plea Agreement at 4. However, Booth did not object to the PSI's
calculation setting loss at more than $1,000,000, and we see no dispute of this issue
at sentencing. In fact, defense counsel stated that it was "undisputed that . . . you've
got a million-one intended loss." Tr. of Sentencing at 15.

                                           -2-
variance–probation instead of prison time, citing Boothe's young children and his
considerable religious and civic work. The district court declined defense counsel's
invitation, citing United States v. Ture, 450 F.3d 352, 357 (8th Cir. 2006) (reversing
the district court's sentence of probation when the Guidelines called for at least twelve
months of incarceration). The district court discussed the 18 U.S.C. § 3553(a) factors,
gave Boothe a sentence at the bottom of the Guidelines' range, and imposed restitution
in the amount of $1,193,931.27. On appeal Boothe challenges the forty-one month
sentence as unreasonable, arguing that the district court mistakenly believed it could
not vary below the Guidelines.

II.   DISCUSSION

       We review the district court's ultimate sentence for reasonableness, United
States v. Haack, 403 F.3d 997, 1003 (8th Cir.), cert. denied, 126 S. Ct. 276 (2005),
including the court's decision not to vary from the Guidelines based on 18 U.S.C. §
3553(a), United States v. Mickelson, 433 F.3d 1050, 1055 (8th Cir. 2006). We afford
the district court's decision to sentence a defendant within the Guidelines a
presumption of reasonableness. United States v. Lincoln, 413 F.3d 716, 717-18 (8th
Cir. 2005); Rita v. United States, No. 06-5754, 2007 WL 1772146, at *5-7 (U.S. June
21, 2007).

        After reviewing the record, we find that the district court reasonably sentenced
Boothe, based on our precedent. In making this determination, the district court
correctly dispatched its duties under Haack. The district court had good reasons for
rejecting Boothe's request for such an extraordinary variance. In fashioning the
ultimate sentence, the district court took into account Boothe's history and
characteristics, the seriousness of the crime, the need for deterrence, and the need to
treat like-crimes similarly.




                                          -3-
      There is no merit to Boothe's argument that the district court was confused
about Boothe's religiousness. Although Boothe argues that the district court thought
Boothe had made a "jailhouse conversion," it is clear that the district court knew
Boothe's personal history, and in fact the court questioned why Boothe had not
followed that personal religious conviction when he made the decision to steal from
his employer. While the court did make a comment about joining a church after
breaking the law, it seems clear from the context of the statement that the court was
extrapolating about the effect of Boothe's case on future cases if a jail sentence was
not imposed.

III.   CONCLUSION

       Because the district court's forty-one month sentence is reasonable, we affirm.
                        ______________________________




                                         -4-